Citation Nr: 0732889	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-24 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to higher initial ratings for urinary 
incontinence, status post prostatectomy, evaluated as 
noncompensably disabling prior to July 12, 2004; 20 percent 
disabling from July 12, 2004 to August 24, 2006; and 40 
percent disabling since August 25, 2006.

2.  Entitlement to a compensable evaluation for erectile 
dysfunction.  

3.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324, based on multiple non service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2007, during this appeal, the RO granted 20 and 40 
percent ratings for urinary incontinence, status post 
prostatectomy.  However, since a higher rating could 
potentially be assigned, the grant of less than the maximum 
available rating did not terminate the appeal, AB v. Brown, 
6 Vet. App. 35, 38 (1993), and the issue of a higher 
evaluation remains in appellate status.  


FINDINGS OF FACT

1.  Prior to July 12, 2004, the veteran's service-connected 
prostatectomy residuals were manifested by minimal, if any, 
urinary frequency or voiding dysfunction; complications 
included erectile dysfunction, some urgency and rare episodes 
of mild urinary incontinence, which did not require the use 
of absorbent pads.  

2.  Effective July 12, 2004, the veteran's service-connected 
prostatectomy residuals were manifested by mild urinary 
incontinence, nighttime urinary frequency of 2-3 times per 
night and the need to wear absorbent material which must be 
changed 1-2 times a day. 

3.  Since August 25, 2006, the veteran's service-connected 
prostatectomy residuals have been manifested by mild urinary 
incontinence and the need to wear absorbent material which 
must be changed 4 times a day.

4.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.

5.  The veteran has multiple compensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for urinary incontinence status post prostatectomy, for the 
period of time prior to July 12, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b Diagnostic Code (DC) 7528 (2007). 

2.  The criteria for an initial disability rating in excess 
of 20 percent for urinary incontinence status post 
prostatectomy, for the period of time from July 12, 2004 to 
August 24, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 
4.115b DC 7528 (2007). 

3.  The criteria for an initial disability rating in excess 
of 40 percent for urinary incontinence status post 
prostatectomy, for the period of time since August 25, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b DC 7528 
(2007). 

4.  The criteria for an initial compensable evaluation for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.31, 
4.115b DC 7522 (2007).

5.  The claim for a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities, pursuant to 
the provisions of 38 C.F.R. § 3.324, lacks legal merit.  38 
C.F.R. § 3.324 (2007); .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Urinary Incontinence

The veteran's urinary incontinence has been rated under DC 
7528, for the evaluation of malignant neoplasms of the 
genitourinary system and provides for a 100 percent rating.  
Also, following the cessation of surgical, X- ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b (2007).  

First and foremost, the veteran's surgery was conducted in 
2000, approximately 2 years prior to his filing a claim for 
service connection.  Therefore, the criteria for assignment 
of a 100 percent rating for the first 6 months subsequent to 
surgery are not met.  That said, the Board finds that the 
veteran's complaints center around a voiding dysfunction.  
Voiding dysfunction is addressed under 38 C.F.R. § 4.115a, 
(2007), which directs that the particular condition be rated 
as urine leakage, urinary frequency, or obstructed voiding. 

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  A 20 percent 
rating contemplates daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  A 10 
percent rating contemplates daytime voiding interval between 
2 and 3 hours, or awakening to void 2 times per night.  See 
38 C.F.R. § 4.115a.

Urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials, which must be changed, less than 2 times 
per day.  Id. 

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

Turning to the evidence of record, in a January 2003 rating 
decision, the RO found that the veteran's prostate cancer was 
presumptively related to his in-service exposure to 
herbicides during his service in Vietnam.  Accordingly, 
service connection was established for urinary incontinence 
as a residual of a prostatectomy, and a noncompensable 
evaluation was assigned, effective July 18, 2002.  The 
veteran appealed.    

The record during this timeframe shows there was no objective 
medical evidence of any recurrence of cancer or voiding 
dysfunction which would have warranted the assignment of a 
compensable disability rating.  Post surgical records shows 
that at one point the veteran was fully continent.  During VA 
examination in October 2002, the examiner indicated that no 
further therapy was necessary following the prostate surgery.  
The veteran continued to be followed by urology clinic every 
six months and his last PSA five months prior was less than 
0.1.  Current complications included erectile dysfunction, 
some urgency, and rare episodes of mild urinary incontinence, 
which did not require the use of absorbent pads.  
Accordingly, a compensable disability rating must be denied.

VA treatment records show that during outpatient evaluation 
on July 12, 2004 the veteran reported a significant increase 
in frequency of voiding and that at night he must void 2-3 
times.  He complained of periodic minor leakage requiring the 
use of 1-2 pads per day and the inability to sustain erection 
even with use of medication.  In a statement from the 
veteran's private treating physician, also dated in July 
2004, it was noted that the veteran was considered disease-
free with a very low PSA value of .06.  However he had 
developed some mild stress urinary incontinence using 1-2 
pads per day for loss of urine.  Additionally he was awakened 
from sleep to void 2-3 times per night.  

It was not until August 25, 2006, when the veteran's private 
treating physician first reported evidence that the veteran's 
voiding dysfunction more closely resembled the criteria for a 
40 percent evaluation.  At that time the veteran was using as 
many as 4 pads per day for loss of urine.  A November 2006 VA 
examination confirms the same.  On examination the veteran 
reported that during the day he urinated 6 times at intervals 
of 2 hours and at night urinated 3 times at intervals of 4 
hours.  He had problems starting urination and the urine flow 
was weak.  He also had urinary incontinence which required a 
pad as often as 3 times per day.  He did not require an 
appliance.  The PSA test result was 0.08 ng/ml which was 
within normal limits.  

Based upon these findings, the RO, in a March 2007 rating 
decision, increased the veteran's disability evaluation for 
urinary incontinence to 20 percent, effective July 12, 2004 
and then to 40 percent, effective August 25, 2006.  

Applying the regulations to the facts in the case, the Board 
finds that the evidence between July 12, 2004 and August 24, 
2006, is not sufficient for determining that an initial 
rating in excess of 20 percent disabling for the veteran's 
voiding dysfunction is warranted.  During that time period 
the veteran reported occasional leakage and use of a pad 
which required changing no more than twice a day.  Moreover, 
the veteran never reported a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night.  

Likewise since August 25, 2006, there is no evidence that the 
veteran's disability requires the use of an appliance or the 
wearing of absorbent materials that must be changed more then 
four times per day as is required for an evaluation in excess 
of 40 percent.  

The Board has considered the veteran's contentions in making 
this decision.  However, as a layperson, he is not competent 
to make medical determinations regarding the current severity 
of his urinary incontinence status post prostatectomy.  The 
current level of disability shown is encompassed by the 
ratings assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under 
consideration and there is no basis for the assignment of 
further staged ratings under the Fenderson case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However, the veteran has not required frequent 
periods of hospitalization and VA examinations are void of 
any finding of exceptional symptomatology beyond that 
contemplated by the schedule of ratings.  In September 2006, 
the RO received a statement from the veteran's employer 
relating the difficulties caused by the prostate cancer 
residuals which resulted in time away from work because of 
appointments and interference with meetings because of 
numerous trips to the bathroom.  Clearly, due to the nature 
and severity of the veteran's service-connected urinary 
incontinence, interference with his employment is 
foreseeable.  

While the Board is sympathetic to the difficulties the 
veteran's urinary incontinence causes him in maintaining 
employment, the evidence does not reflect that the average 
industrial impairment he suffers from this disability is in 
excess of that contemplated by the assigned evaluations, or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this case for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




2.  Erectile Dysfunction

The veteran's erectile dysfunction has been rated 
noncompensably disabling under DC 7522.  Under this 
diagnostic code, a 20 percent rating is warranted for penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b 
(2007).  

The veteran clearly has an erectile dysfunction which has 
been attributed to his service-connected prostate cancer 
surgery.  However, this alone, without related deformity of 
the penis is insufficient for the granting of a compensable 
evaluation under DC 7522.  Although during November 2006 VA 
examination, the veteran reported that he could not achieve 
and maintain an erection despite treatment with Cialis and 
Levitor, examination of the genitals was normal.  As the 
veteran does not meet the minimal criteria for a compensable 
evaluation under this provision, a noncompensable evaluation 
is assigned.  See 38 C.F.R. § 4.31.

The Board can find no other diagnostic code that would be 
more appropriate in rating the veteran's disability.  There 
is no evidence that he has undergone removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under DCs 7520 or 7521, 
respectively.  Therefore, DC 7522 is most appropriate to rate 
this disability.

Because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  
Furthermore, the claims file shows he has also been awarded 
special monthly compensation under 38 U.S.C.A. §1114(k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ.  
So the fact that he has erectile dysfunction has, to a large 
extent, already been taken into account.  In any case, a 
compensable rating is not warranted under DC 7522.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).




3.  Multiple, Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).

Review of the record reveals compensable evaluations are in 
effect for service-connected prostatectomy residuals, left 
elbow fracture residuals, low back pain, and tinnitus.  
Therefore, the veteran is precluded from a rating under this 
regulation as a matter of law.  As the law, and not the 
evidence, is dispositive on this issue, the claim is denied 
in the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2002, September 2002, March 2006, 
and October 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  The letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran's service 
medical records, VA outpatient treatment reports, and VA 
examinations are of record.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to higher initial ratings for post-surgical 
residuals of treatment for prostate cancer, evaluated as 
noncompensably disabling prior to July 12, 2004; 20 percent 
disabling from July 12, 2004 to August 24, 2006; and 40 
percent disabling since August 25, 2006 is denied.

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.  

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324, based on multiple service connected disabilities is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


